          Case 2:20-cv-01055-MCE-CKD Document 20 Filed 06/04/20 Page 1 of 3


 1 MARC E. ELIAS, ESQ. (D.C. Bar No. 442007) (pro hac vice forthcoming)
   HENRY J. BREWSTER, ESQ. (D.C. Bar No. 1033410) (pro hac vice forthcoming)
 2 COURTNEY A. ELGART, ESQ. (D.C. Bar No. 1645065) (pro hac vice forthcoming)
   PERKINS COIE LLP
 3
   700 Thirteenth St. NW, Suite 800
 4 Washington, D.C. 20005-3960
   Tel: (202) 654-6200
 5 melias@perkinscoie.com
   hbrewster@perkinscoie.com
 6 celgart@perkinscoie.com

 7
     ABHA KHANNA, ESQ. (Wash. Bar No. 42612) (pro hac vice forthcoming)
 8   JONATHAN P. HAWLEY, ESQ. (SBN 319464), counsel for service
     PERKINS COIE LLP
 9   1201 Third Avenue, Suite 4900
     Seattle, Washington 98101-3099
10   Tel: (206) 359-8000
11   akhanna@perkinscoie.com
     jhawley@perkinscoie.com
12
   Attorneys for Proposed Intervenor-Defendants
13 DCCC and California Democratic Party

14
                                UNITED STATES DISTRICT COURT
15
                               EASTERN DISTRICT OF CALIFORNIA
16

17
   REPUBLICAN NATIONAL COMMITTEE;                     Case No.:   2:20-cv-01055-MCE-CKD
18 NATIONAL REPUBLICAN

19 CONGRESSIONAL COMMITTEE; and                       REQUEST AND ORDER TO
   CALIFORNIA REPUBLICAN PARTY,
                                                      EXPEDITE BRIEFING SCHEDULE
20
                                   Plaintiffs,
21
                    v.
22
   GAVIN NEWSOM, in his official capacity as
23 Governor of California; and ALEX PADILLA,

24 in his official capacity as California Secretary
   of State,
25
                                   Defendants,
26
   and
27

28 REQUEST AND ORDER
   TO EXPEDITE BRIEFING SCHEDULE—PAGE 1
           Case 2:20-cv-01055-MCE-CKD Document 20 Filed 06/04/20 Page 2 of 3


 1 DCCC and CALIFORNIA DEMOCRATIC
   PARTY,
 2
                         Proposed
 3                       Intervenor-
 4                       Defendants.

 5
            Proposed Intervenor-Defendants DCCC and California Democratic Party (together,
 6
     “Proposed Intervenors”) respectfully move this Court to enter an expedited briefing schedule on
 7
     Proposed Intervenors’ concurrently filed Motion to Intervene as Defendants (the “Motion”).
 8
            As discussed in the Motion, Plaintiffs’ suit threatens Proposed Intervenors’ legally
 9
     protected interests, and Proposed Intervenors satisfy the requirements for both intervention as a
10
     matter of right and permissive intervention under Federal Rule of Civil Procedure 24. The deadline
11
     for Defendants’ motion to dismiss is fast approaching, and the Court has set a briefing schedule
12
     for Plaintiffs’ motion for a preliminary injunction that would require an opposition from Proposed
13
     Intervenors prior to the Motion’s noticed hearing date of July 9, 2020. See ECF No. 17. Expeditious
14
     resolution of the Motion would therefore serve the interests of judicial efficiency and ensure that
15
     Proposed Intervenors are able to protect their rights and interests.
16
            Accordingly, Proposed Intervenors respectfully request the following schedule:
17
            •       Any responses to Proposed Intervenors’ Motion to Intervene as Defendants shall
18
                    be filed on or before Friday, June 5, 2020; and
19
            •       Proposed Intervenors shall file a reply on or before Monday, June 8, 2020.
20

21

22

23

24

25

26

27

28 REQUEST AND ORDER
   TO EXPEDITE BRIEFING SCHEDULE—PAGE 2
          Case 2:20-cv-01055-MCE-CKD Document 20 Filed 06/04/20 Page 3 of 3


 1                                              ORDER

 2         Now before the Court is Proposed Intervenor-Defendants’ Request to Expedite Briefing

 3 Schedule. Having considered Proposed Intervenor-Defendants’ request and the pleadings and

 4 papers on file in this action, the Court hereby GRANTS the Request.

 5         Accordingly, the briefing schedule is as follows:

 6         •      Any responses to Proposed Intervenors’ Motion to Intervene as Defendants shall
 7                be filed on or before Friday, June 5, 2020; and

 8         •      Proposed Intervenors shall file a reply on or before Monday, June 8, 2020.
 9         IT IS SO ORDERED.

10 Dated: June 4, 2020

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 REQUEST AND ORDER
   TO EXPEDITE BRIEFING SCHEDULE—PAGE 3
